NUMBERS 13-19-00420-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOSEPH TAMEZ,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the court on appellant’s counsel’s motion to withdraw.

Appellant’s counsel contends that a conflict has arisen and seeks to withdraw and have

new counsel appointed. Appointment of new counsel rests within the sound discretion of

the trial court. Carroll v. State, 176 S.W.3d 249, 255 (Tex. App.—Houston [1st Dist.] 2004,

pet. ref’d). In those circumstances where the appointment of counsel may be necessary,
an appellate court should abate the proceeding to the trial court for determination of this

issue. Accordingly, we carry the motion, abate the appeal, and remand the cause to the

trial court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether new counsel should be

appointed. If the trial court determines that new counsel should be appointed, the name,

address, email address, telephone number, and state bar number of newly appointed

counsel shall be included in the order appointing counsel. If the trial court determines

appellant has abandoned this appeal and/or is not entitled to court-appointment counsel,

it shall issue such findings. The trial court shall further cause its findings and/or order to

be included in a supplemental clerk’s record to be filed with the clerk of the court on or

before the expiration of fifteen days from the date of this order.



                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
4th day of October, 2021.




                                              2